 



Exhibit 10.1
Personal and Confidential
January 15, 2008
Mr. Robert K Wiberg
Dear Bob:
As a follow up to our continuing discussions, we are pleased to extend to you a
new letter of employment that not only restates your current position and
benefits, including change-in-control protection, but also removes the
non-compete restrictions in your current employment agreement.

     
Current Title:
  Executive Vice President and Senior Managing Director
 
   
Effective Date:
  January 6, 2008
 
   
Currently Reports To:
  President and Chief Executive Officer
 
   
Date of Hire:
  June 18, 1984
 
   
Base Salary:
  $270,000
 
   

     
Performance Reviews:
  Annually in the 1st Quarter — evaluation standards will be consistent with
other company officers and center on previously communicated goals for you,
including your regional and national responsibilities.
 
   
Benefits:
  Medical, dental and vision insurance per Brandywine’s group plans; 401K plan;
Executive Deferred Compensation Plan; Long Term Disability coverage; four
(4) weeks vacation; Life Insurance; Death or Disability Benefit in an amount
equal to the change of control payment (see below).
 
   
Change-In-control:
  Bob, we are pleased to extend to you the attached Change-In-Control and
Severance Protection Agreement which keeps in place for you protection in the
event of a change-in-control. The agreement carries a multiple of 2.0. Bob, the
purpose of this letter of employment is to further bring all Brandywine senior
officers under a similar employment arrangement. In this respect this letter
agreement, which becomes effective on January 6, 2008, hereby supersedes your
current Employment Agreement dated November 1, 2005, and that former agreement
is now terminated.
 
   
 
  Bob, we further acknowledge and agree that between the date of this letter and
January 5, 2009, that if you are terminated without cause, then you will fully
vest in the 6,900 restricted shares that you were awarded at the merger.
 
   
At-Will Employment:
  Subject to any specific exceptions above, your employment is on an at-will
basis, which allows Brandywine or you to terminate your employment at any time,
for any reason. Neither this letter, nor any other written or verbal
communication, is intended to create a contract, and your employment is not
intended to be for any specific duration. If the Company terminates you, then
you will be entitled to severance payments consistent with the Company’s past
practices for comparable employees, and as part of that process you will be
credited with tenure with the Company using the Date of Hire above.

 



--------------------------------------------------------------------------------



 



     
Confidential Information:
  You acknowledge that, as an employee of Brandywine, you will acquire
information about certain matters which are confidential and which information
is the exclusive property of Brandywine, including, but not necessarily limited
to: (a) information concerning strategic planning, market research, and
operations; (b) information concerning pricing, marketing and sales policies,
methods, techniques and concepts, in respect of products and services provided
or to be provided by Brandywine; (c) names and addresses, course of dealing with
and preferences of customers and tenants of Brandywine; and (d) names and
addresses of suppliers and prices charged by suppliers. Accordingly, you
undertake to treat confidentially all information and agree not to disclose it
to any third party either during your employment, except as may be necessary to
perform your duties, or after termination of your employment, for any reason,
except with the written permission of Brandywine.
 
   
Non-Solicitation:
  You agree that for one year after your employment with Brandywine ends, you
will not (1) solicit, directly or indirectly, for purposes of competing with
Brandywine, any customer or tenant with which Brandywine shall have dealt or any
prospective customer or tenant that Brandywine shall have identified and
solicited at any time during your employment; or (2) employ or retain, or
arrange to have any other person or entity employ or retain, any person who has
been employed or retained by Brandywine as an employee, consultant, agent or
director, nor will you influence such person to modify or curtail his or her
relationship with Brandywine.

Bob, we are delighted to offer you this employment arrangement and
change-in-control protection. We have much to achieve together and as a company,
and I look forward to working with you to help meet those goals. If you have any
questions in the meantime, please do not hesitate to contact me.
Best personal regards,
 
Gerard H. Sweeney
President & Chief Executive Officer
 
 
Robert K. Wiberg               Date
** This form is being filed pursuant to a compensation arrangement.

 